Citation Nr: 1528814	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-29 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating, in excess of 20 percent, for lumbar degenerative disc disease and lumbar stenosis.

2.  Entitlement to an increased rating, in excess of 10 percent, for vitiligo. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) from February and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines that, in pertinet part, continued 10 percent evaluations for a service-connected lumbar spine disability and vitiligo.  In August 2013, the RO increased the lumbar spine disability rating to 20 percent.

In December 2013 and June 2014, the Veteran and his spouse testified at hearings before Board Veterans Law Judges (VLJs).  A transcript of the first hearing could not be made.  The Board's policy is to treat hearings with missing transcripts as if they had not occurred and the party conducting the hearing as not being required to be a signatory to the decision.  Cf. 38 U.S.C.A. § Arneson v. Shinseki, 24 Vet. App. 379 (2011).

In August 2014, the Veteran submitted claims for service connection for radiculopathy of the lower extremities, diabetic retinopathy, and a cervical spine disorder with related radiculopathy.  These issues are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to an increased rating for the service-connected lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

The Veteran's vitiligo affects exposed areas and is assigned a 10 percent disability rating, which is the maximum authorized under Diagnostic Code 7823. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for vitiligo have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.118, Diagnostic Code 7823 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Duties.

In a September 2011 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim decided herein; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded a VA examination in connection with his claim that fully addresses the criteria for deciding the claim.  

In addition, the United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  In the present case, the undersigned fully identified the issue being addressed in this decision and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  The Veteran voiced understanding that the increased rating had been denied because he was receiving the maximum rating under the current diagnostic code.  He was asked about treatment and any additional associated manifestations of the skin condition.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2). 


II.  Increased rating for vitiligo.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In a March 1999, rating decision the RO granted service connection for vitiligo, effective August 1, 1998.  At the time there was no diagnostic code pertaining specifically to vitiligo.  See 38 C.F.R. § 4.118 (1998).  The disability was rated by analogy to eczema under 38 C.F.R. § 4.118, Diagnostic Code 7806 (1998).  See 38 C.F.R. § 4.20 (2014).

In July 2002, VA amended the rating criteria for skin diseases and added Diagnostic Code 7823, which provided specific rating criteria for vitiligo.  67 Fed. Reg. 49,590 (Jul. 31, 2002) (codified at 38 C.F.R. § 4.118 (2003)).

The Veteran filed a claim for a higher evaluation for vitiligo in September 2011.  In a deferred rating decision issued in February 2012, the RO changed the diagnostic code under which the Veteran's vitiligo was rated to 7823.

In July 2012, the RO continued the evaluation at 10 percent disabling under Diagnostic Code 7823.  

Diagnostic Code 7823 provides that vitiligo is rated at 10 percent with exposed areas affected and at zero percent (noncompensable) with no exposed areas affected.  Ten percent is the maximum available rating under Diagnostic Code 7823.  38 C.F.R. § 4.118, Diagnostic Code 7823.

In January 2012, the Veteran was afforded a VA dermatology examination. He was diagnosed as having vitiligo on the face, head, neck, shoulders, upper chest, hands inguinals, genitals, and feet.  The examiner estimated that the exposed areas affected 20-40%, the total body area affected of 5-20%.  

Outpatient treatment records also indicate diagnoses and treatment related to vitiligo, but do not indicate symptoms worse that those noted in the VA examination report.  

The Veteran is currently receiving the maximum allowable rating under Diagnostic Code 7823.  Therefore, a higher schedular rating under that code is not possible.

The Veteran contends that his disability should continue to be rated under Diagnostic Code 7806.  Under that code he would be entitled to a 30 percent rating based on the percentage of exposed areas affected.  While vitiligo was previously rated by analogy under Diagnostic Code 7806 for dermatitis or eczema; the provisions of 38 C.F.R. § 4.20, allow for analogous ratings, only in those instances where the disability to be rated has not been specifically listed in the diagnostic criteria.  Here, vitiligo, is now specifically listed under Diagnostic Code 7823; and should therefore be evaluated only on the criteria applicable to this disability.  In this case, the Veteran has received the highest evaluation available under Diagnostic Code 7823.  

The regulatory history shows that VA initially proposed in 1993 that the rating criteria for vitiligo be the same as those for eczema.  58 Fed. Reg. 4969 (Jan. 19, 1993).  Ultimately, however, VA decided that this was inappropriate given the potential manifestations of the two disabilities; and promulgated the current version of Diagnostic Code 7823.  67 Fed. Reg. 49590.  In comments accompanying the change, VA noted that vitiligo was characterized solely by hypopigmentation and that the sole treatment was cosmetic; while eczema could be manifested by ulceration, crusting, and itching.  It further commented that ratings based on disfigurement contemplated in Diagnostic Codes 7800 and 7806, would generally not warrant a rating in excess of 10 percent, because only one characteristic of disfigurement-hypopigmentation-could ever be present.  67 Fed. Reg. 49592-3.

The Veteran has pointed to Board decisions that did rate vitiligo on the basis of Diagnostic Code 7806.  These appear to have been appeals that were pending prior to the regulatory change.  Prior Board decisions are binding only as to the case decided in those decisions.  38 C.F.R. § 20.1303 (2014).  Given the clear regulatory history, it would be improper to rate the Veteran's vitiligo on the basis of the criteria for eczema.

The Board has considered whether another applicable rating code is more appropriate or favorable in evaluating the service-connected vitiligo.  Schafrath, 1 Vet. App. at 589.  In this case, the evidence of record does not indicate that the Veteran's vitiligo has resulted in scarring.  Therefore, a higher or separate rating under Diagnostic Codes 7800 -7805 is not warranted for scars.  However, Diagnostic Code 7800 also involves other disfigurement of the head, face, or neck.  In this regard, the Board notes that, in August 2013, the RO granted service connection for disfigurement secondary to service-connected vitiligo, based on an April 2012 VA examination indicating hypopigmented skin in an area exceeding six square inches (39 sq. cm) under Diagnostic Code 7800.  However, that the symptomatology of the Veteran's disfigurement (skin hypopigmentation) overlaps with the symptomatology of the service-connected vitiligo (depigmentation).  The regulatory history shows that Diagnostic Code was intended to compensate for hypopigmentation; that same characteristic of disfigurement contemplated by Diagnostic Code 7800.  The Board finds no symptom of vitiligo that is not contemplated by the rating under Diagnostic Code 7823.  As such, a separate rating under Diagnostic Code 7800 is not in fact warranted.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009) (VA regulations caution against making multiple awards for the same physical impairment simply because the impairment could be labeled in different ways).

For the entire rating period on appeal, the Veteran's service-connected vitiligo has been manifested, at worst, by affecting exposed areas. 38 C.F.R. § 4.118, Diagnostic Code 7823.  The evidence of record supports the conclusion that the Veteran is not entitled to compensation in excess of 10 percent during any time on appeal. For these reasons, the Board finds that a preponderance of the evidence is against a rating in excess of 10 percent for vitiligo and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the manifestations of the Veteran's service-connected vitiligo are fully contemplated by the rating criteria.  The Veteran did testify that his disfigurement caused him to be treated differently, but the rating criteria are meant to compensate for the effects of hypopigmentation, which is recognized as a characteristic of disfigurement.  The Veteran also reported that there were psychological effects from the way people treated him, but he declined to claim service connection for any psychiatric disability.  The symptom of vitiligo is skin discoloration, which as noted above, is the very thing addressed by the schedular criteria.  The degree of disability experienced by the Veteran is fully contemplated by the rating schedule.  Moreover, there is no evidence of any exceptional factors such as frequent hospitalization or marked interference with employment.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).  There has been no evidence of unemployability, such as to give rise to consideration of entitlement to a total rating for compensation based on individual unemployability.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009).


ORDER

 An increased rating for vitiligo is denied.


REMAND

In February 2012, the RO continued a 10 percent evaluation for the Veteran service-connected lumbar spine disability.  The Veteran submitted a notice of disagreement dated in March 2012.  In September 2012, the RO increased the evaluation to 20 percent.  The RO, however, has not issued a statement of the case with respect to this issue.  A remand is required.  38 C.F.R. § 20.201, 20.300-301; see Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case regarding entitlement to an increased rating for the service-connected lumbar spine disability.  This issue should not be returned to the Board, unless a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_______________________________________
Mark D. Hindin
Veterans La Judge, Board of Veterans' Appeals

Department of Veterans Affairs


